          Case 1:19-cv-01257-ALC-SN Document 106 Filed 10/21/20 Page 1 of 7




                                      ROTHSTEIN LAW PLLC
                                       The Woolworth Building
                                       233 Broadway, Suite 900
                                      New York, New York 10279
                                           (212) 577-9797

Member NY & NJ Bars
                                            October 21, 2020

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

              Re:     Rodolfo Monter Hernandez v. 99 Thai Playground LLC, et al.
                      19-cv-01257-ALC

Dear Judge Carter:

       I represent defendant, Matt Bruck, and I submit this responsive letter pursuant to Your Honor’s
September 17, 2020, Order that plaintiff show cause why the Court should not dismiss the case for
inadequate service of process. ECF no.: 104.

                               Plaintiff’s Allegations Against Mr. Bruck:

        While plaintiff’s Amended Complaint alleges violations of the FLSA and the New York Labor
Law from 2012 to 2019, his Declaration (ECF no.: 105-1) limits his claim against Mr. Bruck to his
allegation that he was not paid for the final three weeks of employment and is owed $1,800.1

                               The Nearly Identical Affidavits of Service:

       On April 3, 2019, Andre Meisel alleges that he served the summons and complaint on defendant
Bruck by delivering them to “Leo Smith,” who identified himself a “co-worker.” ECF no.: 105-2.

        On May 14, 2019, Mr. Meisel alleges that he served the amended complaint on Bruck by
delivering them to “Joseph Smith,” who identified himself a “co-worker.” ECF no.: 37.

        Apparently everyone at restaurant refers to themselves as “co-worker” and are either related or
refuse to give them last named.

                                The Law Regarding Service of Process:

      Defendants in federal court are served pursuant to Fed.R.Civ.P. 4, which permits service by the
methods authorized by state law. “In New York, a process server's affidavit of service establishes a
1
       I emailed plaintiff’s counsel to confirm this but did not receive a response.
           Case 1:19-cv-01257-ALC-SN Document 106 Filed 10/21/20 Page 2 of 7
ROTHSTEIN LAW PLLC

Monter Hernandez v. 99 Thai Playground LLC, et al.
19-cv-01257-ALC
October 21, 2020
2




prima facie case of the account of the method of service, and thus, in the absence of contrary facts, we
presume that Pacific was properly served with the complaint. A defendant's sworn denial of receipt of
service, however, rebuts the presumption of proper service established by the process server's affidavit
and necessitates an evidentiary hearing.” Old Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d
54, 57 (2d Cir. 2002). "When a defendant moves to dismiss under Rule 12(b)(5), the plaintiff bears the
burden of proving adequate service." Dickerson v. Napolitano, 604 F.3d 732, 752-53 (2d Cir. 2010).


                                           Unique Service Issues:
       Both of the alleged services of process have factually unique failings. Therefore, they are
addressed individually before discussion of the fact that the restaurant was never Bruck’s actual place of
business.2
The April 3, 2019, John Doe Service Was Insufficient

      As Your Honor has recognized, "Constitutional due process requires that service of process be
reasonably calculated, under all circumstances, to apprise interested parties of the pendency of the action
and afford them an opportunity to present their objections." Bidonthecity.com LLC v. Halverston
Holdings Ltd., 2014 U.S. Dist. LEXIS 45891 (SDNY 2014).

      Substituted service on a defendant plead in the caption as “Doe” as a last name did not satisfy
defendant Bruck’s due process rights and was not reasonably calculated, under all circumstances, to
apprise him of the pendency of the action. "Personal service by way of delivery to a suitable person at a
defendant's actual place of business is allowed because it is presumed that the business relationship
between the deliveree and the defendant will induce the prompt redelivery of the summons to the
defendant." Glasser v. Keller, 149 Misc.2d 875 (Sup. Ct., Queens Cty, 1991) (emphasis added).

     The issue of Bruck’s lack of “business relationship” with the restaurant is addressed below.
However, even assuming that Bruck did have a “business relationship” with the restaurant, how was
“Leo Smith” supposed to know who to deliver the summons and complaint to without a last name?
Thus, the substituted service was not designed to insure “prompt redelivery to the defendant.” Liberty
View Corp. v Wyeth, Inc., 2020 N.Y. Misc. LEXIS 1083 (Sup. Ct, NY Cty, March 6, 2020).

     Indeed, plaintiff’s counsel recognized the problem in using substituted service on a Doe defendant
because they had the process server serve the amended complaint after they learned Bruck’s last name.
ECF no.: 105 at 1. However, there was no legal reason to do so had Bruck been truly served the first
time and by their actions counsel demonstrated doubt about the effectiveness of serving a Doe

2
       Plaintiff does not allege that the restaurant was Bruck’s dwelling place or usual place of abode.
           Case 1:19-cv-01257-ALC-SN Document 106 Filed 10/21/20 Page 3 of 7
ROTHSTEIN LAW PLLC

Monter Hernandez v. 99 Thai Playground LLC, et al.
19-cv-01257-ALC
October 21, 2020
3




defendant. If the original service of process was valid plaintiff’s counsel could have simply moved to
amend the caption rather than serving the amended complaint. East Savings Bank, FSB v. Rabito, No.
11 CV 2501, 2012 U.S. Dist. LEXIS 115869, 2012 WL 3544755, at *3-4 (E.D.N.Y. Aug. 16,
2012); Christiana Bank & Trust Co. v. Dalton, No. 06 CV 3206, 2009 U.S. Dist. LEXIS 108172, 2009
WL 4016507, at *5 (E.D.N.Y. Nov. 17, 2009) (same).

      Furthermore, as set forth in his accompanying Declaration, defendant Bruck does not know
anyone named “Leo Smith” (the last name sounds fictional, especially in light of the fact that the same
process server alleges he served the amended complaint on “Joseph Smith”) so how can he subpoena
that purported person to testify at a traverse hearing?

      Therefore, the Court should hold that the alleged service of the initial summons and complaint,
lacking a true last name, was insufficient. In addition, as set forth below, defendant Bruck had no
“business relationship” with the restaurant. Glasser, supra. This is an additional reason why the Doe
service was ineffective.

The Affidavit of Service Regarding The
Amended Complaint Is Insufficient Because
It Does Not Address The Marshall’s Padlocking The Building;
In Any Event, A Closed Restaurant Cannot Be Bruck’s
Place of Business As A Matter of Law

         Although a process server’s Affidavit of Service generally establishes a prima facie case of
service, the Court should consider the procedural history. This is not the usual situation where a
defendant filed a Fed.R.Civ.P. 12(b)(5) motion to dismiss and the plaintiff is responding for the first
time. Rather, defendant started this process by writing to the Court to seek permission to file a motion
to dismiss. Doc. 101. In that letter, I detailed defendant Bruck’s legal and factual arguments. Plaintiff
subsequently filed his own letter setting forth his position. ECF no.: 102. Given that plaintiff was on
notice of defendant Bruck’s specific argument that the restaurant no longer possessed the premises, his
reliance solely on the affidavit of service, which does not address whether the building was closed or
showed signs of an active business (the process server alleges service at 1:21 pm) under the unique facts
of this case, is not sufficient to establish a prima facie case.

        In any event, the evidence shows that the restaurant was no longer in business. The process
server alleges that he served the amended complaint on May 14, 2019, by delivering the papers to
someone named “Joseph Smith.” ECF no.: 37. However, as defendant Bruck’s Declaration, and the
exhibits thereto, establish, during the week of April 29, 2019, a New York City Marshall padlocked the
restaurant and returned the property to the building’s owner. On May 10, 2019, the building owner
allowed movers to clean out the restaurant. Thus, on May 14, 2019, the restaurant was out of business.
           Case 1:19-cv-01257-ALC-SN Document 106 Filed 10/21/20 Page 4 of 7
ROTHSTEIN LAW PLLC

Monter Hernandez v. 99 Thai Playground LLC, et al.
19-cv-01257-ALC
October 21, 2020
4




Attached as exhibits A and B are copies of the Marshall’s notice3 and a newspaper article dated May 10,
2019.4

         Thus, Andre Meisel’s claim that he served “Joseph Smith” at the restaurant on May 14, 2019, is
dubious. However, even accepting the allegation as true, because the restaurant was closed – and
possession retuned to the building owner – any such service was not legally effective because the
premises could not have been defendant’s Bruck’s actual place of business. Balendran by Balendran v.
North Shore Med. Group, P.C., 251 A.D.2d 522, 523 (2d Dept. 1998) (“appellant had retired from that
practice on June 30, 1993, and that North Shore Medical Group was no longer the appellant's actual
place of business”); Yongwei Zhang v. How Ho Cheng, 2011 U.S. Dist. LEXIS 146539 (SDNY 2011)
(“Mr. Cheng has demonstrated that at the time of service he had already sold his interest in the Thai
Grill.); Leab v. Streit, 584 F. Supp. 748 (S.D.N.Y. 1984) (service was inadequate because the defendant
clearly demonstrated that he no longer worked at the place of business on the date of service); Cho v.
Song, 166 Misc. 2d 129 (Sup. Ct, NY Cty, August 2, 1995) (service on a medical-malpractice defendant
was improper where service of process on his secretary at the campus of university at which he taught
was not at his "actual place of business," even though he maintained office and records on campus,
because he was on teaching sabbatical in Korea and had closed his medical office when service was
made)

      As such, the alleged May 14, 2019, service did not confer jurisdiction over Mr. Bruck. Notably,
while I raised the fact that the Marshall seizing possession of the restaurant in my prior letter, plaintiff
did not address it in his response to the Court’s Order To Show Cause.




3
        In her prior correspondence, plaintiff’s counsel wrote “It is curious that a person who did not
transact business there would have taken such a photograph or kept it more than a year after the alleged
possession took place.” ECF no.: 102 at fn 2. As Mr. Bruck explains in his Declaration, he obtained the
photo from the internet. Bruck Declaration at π 24. See https://evgrieve.com/2019/05/the-marshal-visits-
thaimee-table-who.html. Notably, the photo previously filed in court is the exact same as in the above
internet story – right down to the rip in the lower right hand corner.
4
        The article states that Mr. Bruck was Ngamprom Thaimee’s business partner. Defendant Bruck’s
Declaration establishes that in August of 2018, he and Ngamprom Thaimee formed Thaimee Magic
LLC, which created and operated the Thaimee Magic food hall concept at Gansevoort Market (353
West 14th Street) in late 2018 and then at Urban Space (570 Lexington Avenue) in 2019. Thaimee
Magic LLC is the only business Mr. Bruck had with Ngamprom Thaimee and he never had any legal
relationship to Thaimee Table. See ECF no.: 105-1 at π 11.
           Case 1:19-cv-01257-ALC-SN Document 106 Filed 10/21/20 Page 5 of 7
ROTHSTEIN LAW PLLC

Monter Hernandez v. 99 Thai Playground LLC, et al.
19-cv-01257-ALC
October 21, 2020
5




The Restaurant Was Not Defendant
Bruck’s Place of Business

        “For the purpose of § 308(2), a person's "actual place of business" includes "any location that the
defendant, through regular solicitation or advertisement, has held out as its place of business." TAGC
Mgmt., LLC v. Lehman, 842 F. Supp. 2d 575, 582 (SDNY 2012). "New York courts have construed
'actual place of business' to include (1) a place where the defendant regularly transacts business, or (2)
an establishment that the defendant owns or operates, where there is a clear identification of the work
performed by her with that place of business." Id.

         However, "the fact that a defendant does business in a given place does not necessarily make
it his place of business. There must be an identification of the defendant's business with the place, such
as comes with employment or proprietorship." Underwood v. Shukat, 2002 U.S. Dist. LEXIS 10778
(SDNY 2002), quoting Glasser, supra. “Personal service by way of delivery to a suitable person at a
defendant's actual place of business is permitted under C.P.L.R. Section 308(2) because it is presumed
that the business relationship between the deliveree and the defendant will induce the prompt re-delivery
of the summons to the defendant.” King v. Galluzzo Equip. & Excavating, Inc., 2001 U.S. Dist. LEXIS
18344 (EDNY 2001).

        Here, plaintiff does not allege that defendant Bruck held out the restaurant as his place of
business through “regular solicitation or advertisement.” Nor did Bruck own or operate the restaurant.
Bruck Declaration. At most, plaintiff states that “[i]t was my understanding” that defendant Bruck
replaced former defendant Andrew Pirgousis as an owner. ECF no.: 105-1 at π 4. Notably absent,
however, is any allegation by plaintiff that defendant Bruck identified himself as an owner, partner,
employee, manager of the restaurant.

        Nor did defendant Bruck have anything to do with the payroll. Bruck Declaration at ππ 8, 12.
Both Chy Thaimee and Luigi are named in the caption of this case. As plaintiff does not allege them to
be owners, but rather managers, he seemingly knew they were the ones in charge of payroll. ECF no.: 22
at ππ 29-30.

        Significantly, Bruck’s occasional visits to the restaurant were to either meet with Hong Thaimee
to discuss a different restaurant that they owned, to eat with friends, or to pick up supplies for his own
restaurant. While Bruck occasionally pitched it to help bus tables or wash dishes, this did not establish
the restaurant as his actual place of business for service of process related to a restaurant he neither
owned nor worked at. Nor did his limited visits rise to the level of “regularly transacts business” as
required under CPLR § 308(2). Bruck Declaration.
           Case 1:19-cv-01257-ALC-SN Document 106 Filed 10/21/20 Page 6 of 7
ROTHSTEIN LAW PLLC

Monter Hernandez v. 99 Thai Playground LLC, et al.
19-cv-01257-ALC
October 21, 2020
6




Alleged Actual Notice of The Suit Is Not
A Legal Substitute For Service of Process

        Plaintiff’s bare allegation that defendant Bruck admitted knowledge of the lawsuit in an April
2019 phone call is legally irrelevant and does not excuse his failure to properly effect service of process.
First Tenn. Bank Nat'l Ass'n v. Thause, 2011 U.S. Dist. LEXIS 110984 (EDNY 2011), citing Macchia v.
Russo, 67 N.Y.2d 592, 594 (1986) (“In a challenge to service of process, the fact that a defendant has
received prompt notice of the action is of no moment. Notice received by means other than those
authorized by statute does not bring a defendant within the jurisdiction of the court.” [internal citation
omitted]).5

       Furthermore, plaintiff’s counsel did not mention the alleged phone call in her September 14,
2020, submission. ECF no. 102. Thus, the Court should find it to be a feigned effort by plaintiff to
support personal jurisdiction where it does not exist.

        Moreover, on October 12, 2020, I emailed his attorney demanded “… the phone records that
support plaintiff's allegation that he spoke to my client regarding the case as set forth in paragraph 12 of
plaintiff's Declaration..” In reponse, plaintiff’s counsel wrote “Obtaining these records would require
requesting them from my client’s old phone company. If you can cite me some statutory authority or get
the court to order discovery at this juncture, I would be happy to look into it, but otherwise I am going to
have to object.” Exhibit C. Thus, it is clear that plaintiff declined the opportunity to corroborate his
allegation.

       Thus, the Court should dismiss the case against defendant Bruck.


In The Alternative, The Court Should
Conduct An Evidentiary Hearing

        While plaintiff correctly notes that a process server’s Affidavit of Service primai facie case of
service, critically plaintiff omits that “[a] defendant's sworn denial of receipt of service, however, rebuts
the presumption of proper service established by the process server's affidavit and necessitates an
evidentiary hearing. Old Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir.
2002). Here, defendant Bruck’s Declaration not only contains his sworn denial regarding each alleged
service, it contains numerous facts undermining service including the unimpeachable facts that seriously
call into question the veracity of the process server’s claim that he effected service on a restaurant
employee after a Marshall had repossessed the property, returned it to the owner, and the restaurant’s
owner had already removed its property.


5
       Bruck denies having a phone conversation with plaintiff. Declaration at π 14.
           Case 1:19-cv-01257-ALC-SN Document 106 Filed 10/21/20 Page 7 of 7
ROTHSTEIN LAW PLLC

Monter Hernandez v. 99 Thai Playground LLC, et al.
19-cv-01257-ALC
October 21, 2020
7




       Thus, if the Court is unwilling to dismiss the case, then a hearing in warranted.

                                                     Respectfully submitted,

                                                     ROTHSTEIN LAW PLLC

                                                     Eric E. Rothstein
                                               By:   Eric E. Rothstein

cc:    Clela Errington, Esq.
       Via e-filing only
